Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Office Action is in response to the application 17/019524 filed on 09/14/2020.
Claims 1-20 have been examined and are pending.
As per the Preliminary Amendment filed on 09/14/2020, claims 1-20 were cancelled; Claims 21-40 have been added. Claims 21-40 have been examined and are pending.       This action is made Non Final.
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. KR 10-2016-0175784, filed on December 21, 2016.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 09/14/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

The USPTO internet Web site contains terminal disclaimer forms which may be used. Please visit http://www.uspto.gov/forms/. The filing date of the application will determine what form should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp. 
Claim 21 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of US Patent No. 10,802,690. Although the claims at issue are not identical, they are not patentably distinct from each other because all limitations recited in claim 21 of the instant application is encompassed by claim 1 of the US Patent No. 10,802,690.  See comparison table below for details.

Instant Application 17/019,524
Patent Application 10,802,690
21. (New) A method of controlling a display apparatus, comprising: 

sensing a first touch on a display screen; executing a function corresponding to the first touch; 

sensing a second touch in a predetermined range of the first touch based on a coordinate value at which the first touch is sensed during a period in which the first touch is input; and 

executing a function corresponding to the second touch at a coordinate value at which the second touch is sensed in response to the second touch, wherein the executing the function corresponding to the first touch executes a writing function based on the first touch, 

wherein the executing the function corresponding to the second touch displays a user interface (UI) for controlling the writing function, and 

wherein the UI comprises, based on a shape represented by the second touch being a first shape, an UI element related to a first function in the writing function, and based on a shape represented by the second touch being a second shape, an UI element related to a second function in the writing function.









30. (New) A display apparatus comprising: 

a display; a sensor; and 

a processor configured to control the sensor to sense a touch on the display, to execute a function corresponding to a first touch when the first touch is sensed through the sensor, and to execute a function corresponding to a second touch at a coordinate value at which the second touch is sensed in response to the second touch when the second touch is sensed in a predetermined range of the first touch based on a coordinate value at which the first touch is sensed during a period in which the first touch is input,

wherein the processor is further configured to, when the first touch is sensed through the sensor, 
execute a writing function based on the first touch, and when the second touch is sensed in a predetermined range of the first touch, display a user interface (UI) for controlling the writing function, and wherein the UI comprises, based on a shape represented by the second touch being a first shape, a UI element related to a first function in the writing function, and based on a shape represented by the second touch being a second shape, a UI element related to a second function in the writing function.
1. A method of controlling a display apparatus, the method comprising: 

sensing a first touch on a display screen; executing a function corresponding to the first touch; 

sensing a second touch in a predetermined range of the first touch based on a coordinate value at which the first touch is sensed during a period in which the first touch is input; and

executing a function corresponding to the second touch at a coordinate value at which the second touch is sensed in response to the second touch, wherein the executing the function corresponding to the first touch comprises executing a writing function based on the first touch, 

wherein the executing the function corresponding to the second touch comprises displaying a user interface (UI) for controlling the writing function, and 

wherein the UI comprises, based on a shape represented by the second touch being a first shape, a UI element related to a first function in the writing function, and based on a shape represented by the second touch being a second shape, a UI element related to a second function in the writing function, 

wherein the writing function comprises a function of displaying a text using a pen based on a coordinate value at which the first touch is sensed, and wherein the first function is a function for selecting a type of the pen, and the second function is a function for selecting a thickness of the pen. 

10. A display apparatus comprising: 

a display; a sensor; and

a processor configured to control the sensor to sense a touch on the display, to execute a writing function corresponding to a first touch when the first touch is sensed through the sensor, and to execute a function corresponding to a second touch at a coordinate value at which the second touch is sensed in response to the second touch when the second touch is sensed in a predetermined range of the first touch based on a coordinate value at which the first touch is sensed during a period in which the first touch is input, 

wherein the processor is further configured to, when the first touch is sensed through the sensor,
execute a writing function based on the first touch, and when the second touch is sensed in a predetermined range of the first touch, display a user interface (UI) for controlling the writing function, and wherein the UI comprises, based on a shape represented by the second touch being a first shape, a UI element related to a first function in the writing function, and based on a shape represented by the second touch being a second shape, a UI element related to a second function in the writing function, 

wherein the writing function comprises a function of displaying a text using a pen based on a coordinate value at which the first touch is sensed, and wherein the first function is a function for selecting a type of the pen, and the second function is a function for selecting a thickness of the pen. 





Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 21-27, 28-36, and 39-40 are rejected under 35 U.S.C. 102(1) as being Baek et al., (“Baek,” US 2015/0317053), published on November 5, 2015.
Regarding claim 21, Baek discloses method of controlling a display apparatus, comprising: 
sensing a first touch on a display screen; executing a function corresponding to the first touch (pars. 0168-0171; Fig. 2; wherein at least steps S201-S206); executing a function corresponding to the first touch (par. 0169-Fig. 2; step S206); 
sensing a second touch in a predetermined range of the first touch based on a coordinate value at which the first touch is sensed during a period in which the first touch is input (pars. 0168-0171, 0174-0176 and 0183-0186; Figs. 3-4 and 6A-6B; wherein at least steps S201-S206; a color table is displayed to allow a user changes color of writing object 610 based on user input); and executing a function corresponding to the second touch at a coordinate value at which the second touch is sensed in response to the second touch (pars. 0168-0171,  0174-0176 and 0183-0186; Figs. 3-4 and 6A-6B; wherein at least steps S201-S206; a  color table is displayed  to allow a user changes color of writing object 610 based on user input), 
wherein the executing the function corresponding to the first touch executes a writing function based on the first touch (pars. 0159, 0168-0176; Fig. 3, a stylus pen),
wherein the executing the function corresponding to the second touch displays a user interface (UI) for controlling the writing function (pars. 0182-0186; Figs. 6A-6B; “if the other fingers selects a specific color from the color table 620, referring to FIG. 6B(c), the controller 180 can control the color of the writing object 610 to be adjusted into the color selected by the other finger”), and wherein the UI comprises, based on a shape represented by the second touch being a first shape, an UI element related to a first function in the writing function, and based on a shape represented by the second touch being a second shape, an UI element related to a second function in the writing function (pars. 0270-0279; Figs. 21-22E; the writing function will be changed based a user selects writing object in menu tool box 2110).
Regarding claim 22, Baek discloses the method as claimed in claim 21, wherein the executing a function corresponding to the second touch includes executing a menu user interface (UI) including a plurality of UI elements in a predetermined vicinity of the coordinate value at which the second touch is sensed based on identifying that the second touch is a touch having a first shape (Baek: pars. 0270-0279; Figs. 21-22E; the writing function will be changed based a user selects writing object in menu tool box 2110; and also see pars. 0168-0171,  0174-0176 and 0183-0186; Figs. 3-4 and 6A-6B; wherein at least steps S201-S206; a  color table is displayed  to allow a user changes color of writing object 610 based on user input).
Regarding claim 23, Baek discloses the method as claimed in claim 22, wherein the executing a function corresponding to the second touch includes moving the menu UI to correspond to a moving direction of the second touch based on identifying that the second touch moves during a period in which the menu UI is displayed (pars. 0183-0184; Fig. 6B).
Regarding claim 24, Baek discloses the method as claimed in claim 22, wherein the executing a function corresponding to the second touch further includes removing the menu UI on the display screen based on identifying that the second touch is removed during a period in which the menu UI is displayed (pars. 0186-0189; Figs. 6-7; the writing object menu is disappear from display unit 151).
Regarding claim 25, Baek discloses the method as claimed in claim 22, wherein the executing a function corresponding to the second touch further includes executing a function corresponding to a touched UI element based on identifying that one of the plurality of UI elements is touched during a period in which the menu UI is displayed (pars. 0168-0171,  0174-0176 and 0183-0186; Figs. 3-4 and 6A-6B; wherein at least steps S201-S206; a  color table is displayed  to allow a user changes color of writing object 610 based on user input; and also see pars. 0270-0279; Figs. 21-22E).
Regarding claim 26, Baek discloses the method as claimed in claim 21, wherein in the executing a function corresponding to the second touch, an eraser function of erasing a writing function is executed in the predetermined range of the coordinate value at which the second touch is sensed, based on identifying that the second touch is a touch having a second shape (pars. 0270-0279; 0258; Figs. 21-22E; the writing function will be changed based a user selects writing object in menu tool box 2110).
Regarding claim 27, Baek discloses the method as claimed in claim 21, wherein the first touch is a pen touch, and the second touch is a finger touch (pars. 0168-0171, 0174-0176 and 0183-0186; Figs. 2-3, 6C, 11-12, 14-19).
Regarding claims 30-33; claims 30-33 are directed to display apparatus associated with the method claimed in claims 21-24 respectively; Claims 30-33 are similar in scope to claims 21-24 respectively, and are therefore rejected under similar rationale.

Regarding claim 34, Baek discloses the display apparatus as claimed in claim 31, wherein the menu UI includes at least one of: at least one UI element for setting the writing function and at least one UI element for setting the display apparatus (pars. 0282-0285; Figs. 22A-22F).
Regarding claims 35-36; claims 35-36 are directed to display apparatus associated with the method claimed in claims 26-27 respectively; Claims 35-36 are similar in scope to claims 26-27 respectively, and are therefore rejected under similar rationale.
Regarding claim 39, Bake discloses the method as claimed in claim 21, wherein the writing function is a function of displaying a text using a pen based on a coordinate value at which the first touch is sensed, and wherein the first function is a function for selecting a type of the pen, and the second function is a function for selecting at least one of a color or a thickness of the pen (pars. 0182-0186; Figs. 6A-6B)
Allowable Subject Matter
Claims 28-29 and 37-38 are objected to as being dependent upon a rejected base claim, but would be allowable if claims 28-29 and 37-38 are rewritten in independents form including all of the limitations of the base claim and any intervening claims. And Claims 28-29, and 37-38 should be canceled. 
Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINH K PHAM whose telephone number is (571)270-3230.  The examiner can normally be reached on Monday-Thursday from 8:00 AM to 6:00 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sherief Badawi can be reached on (571) 272-9782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/LINH K PHAM/
Primary Examiner, Art Unit 2174